Title: To James Madison from Richard Henry Lee, 24 January 1824
From: Lee, Richard Henry
To: Madison, James


        
          Dear Sir:
          Belmont January 24, 1824
        
        The enclosed letter furnishes me with an apology for this unlicensed intrusion upon your attention.
        Could I have been favored with the acquaintance and kindness of Mr. Monroe at an earlier day, it would have afforded no ordinary pleasure to me to have delivered his letter in person. At present it is for many reasons out my power to enjoy the gratification of a personal interview with you.
        I have been engaged for sometime past in writing a Memoir of my Grand-Father, Richard Henry Lee, and have now nearly prepared it for the press. There will accompany the Memoir a large body of correspondence and a collection of highly interesting papers taken from the original Manuscripts of my Grandfather. Among the other interesting letters in original Manuscripts in my possession are several letters of great interest from yourself to R.H. Lee. They were written between the year 1781 & 1785 upon the events and politics of the times—I have intended to add to the value of the “Body of Correspondence” by inserting these letters amongst those of his Virginia correspondents—the copyist has nearly reached them in the order of their dates—there is not a word or sentence to which I am confident you Dear Si would object as a matter of public notoriety—may I receive your permission to place them with those of other men who lived & acted with you in those days in the collection of original papers?
        If your lesiure is sufficient and you have no objection you would confer a great favor upon me by giving me any anecdotes of R. H. Lee illustrating any figure of his character, private or public; or a sketch of his character as it may have struck you as a Statesman, patriot, a man of business, and an orator—I would gladly substitute it for any sketch which I have drawn or could draw of it.
        My Father, Ludwell Lee, Esqr., desires me to present his respects and assurance of esteem to Mrs. Madison and to yourself. I am, Dr Sir, with great respect your friend & Obt. St.
        
          Richard Henry Lee
        
      